Citation Nr: 1815802	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable disability rating for left inguinal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army and the National Guard of Puerto Rico from January 1964 to August 1965, with a period of active duty for training from April 1964 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's inguinal hernia is not recurrent and there is no competent and credible evidence of any current residuals thereof.


CONCLUSION OF LAW

The criteria for a compensable disability rating for inguinal hernia have not been met.  38 U.S.C. §§ 101, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in July 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.

The Veteran has undergone VA examinations which are adequate for purposes of this decision.  Additional examination is not needed.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis

The Veteran seeks an initial compensable rating for his service-connected inguinal hernia.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for inguinal hernia with a noncompensable rating was granted in an October 2012 rating decision.  The Veteran filed a claim for increased rating in February 2013.  A rating decision issued in January 2014 continued the noncompensable rating for inguinal hernia.

The Veteran is currently assigned a noncompensable rating for his service-connected inguinal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.

Pursuant to Diagnostic Code 7338, a noncompensable rating is warranted for an inguinal hernia that is not operated, but remediable or for an inguinal hernia that is small, reducible, or without the hernia protrusion.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Id.  A 30 percent rating is warranted for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  Id.  A 60 percent rating is warranted for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  Id.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a compensable rating for the Veteran's service-connected inguinal hernia.

The Veteran served in the United States Army and the National Guard of Puerto Rico from January 1964 to August 1965, with a period of active duty from April 1964 to September 1964.  An April 1964 Report of Medical Examination for enlistment reflects that the Veteran had a scar on his right side from a herniorrhaphy.  A September 1964 service treatment record reflects a diagnosis of left indirect inguinal hernia, and the Veteran underwent a left inguinal hernioplasty.

The Veteran was afforded a VA examination in October 2012, which reflected a diagnosis of inguinal hernia from September 1964.  Other than a surgical scar, there were no other reported signs, symptoms or residuals.  The examiner noted that September 1964 service treatment records reflect that the Veteran was diagnosed with left indirect inguinal hernia, and underwent a left inguinal hernioplasty in September 1964.  The Veteran had a right inguinal hernioplasty in approximately 1962 to 1963.  Physical examination of the Veteran revealed that no left or right hernia was detected.  

On VA hernia examination in January 2014, the examiner detected no hernia and therefore no indication of the need for support.  On VA intestinal conditions examination in January 2014, the examiner found no evidence of a relationship between a claimed gastric ulcer and diverticulitis.   

The Board notes that on VA esophageal conditions examination in October 2016, the examiner diagnosed gastroesophageal reflux disorder (GERD) and hiatal hernia, and the Veteran reported the presence of pyrosis, reflux, and substernal pain; however, the examiner noted that the Veteran's GERD is not secondary to or related to the Veteran's service-connected inguinal hernia, that the GERD was likely due to hiatal hernia, and that the hiatal hernia was not related to the Veteran's service.  Notably, service connection for GERD and hiatal hernia has been denied by the AOJ.

Based on the evidence as outlined above, the Board finds that the symptoms associated with the Veteran's inguinal hernia do not meet the criteria for a compensable rating at any period of this appeal.  A 10 percent rating is warranted for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.

The evidence of record does not indicate that the Veteran had a postoperative recurrent inguinal hernia that was readily reducible and well supported by truss or belt.  While the Board acknowledges that the current status of the Veteran's service-connected inguinal hernia is postoperative, there is no evidence that the Veteran's service-connected inguinal hernia has been recurrent.  The October 2012 VA examination reflected that the Veteran underwent left inguinal hernioplasty in September 1964 and right hernioplasty in approximately 1962 to 1963.  Physical examination of the Veteran did not reveal current hernia.  VA treatment records and private treatment records show no indication that the Veteran had a post-operative recurrent inguinal hernia.  Therefore, the Veteran's disability picture for his service-connected inguinal hernia more closely approximates the disability picture contemplated by a noncompensable rating under Diagnostic Code 7338.

In sum, the Board finds the symptoms of the Veteran's inguinal hernia do not support the assignment of a compensable rating.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for inguinal hernia is denied.


REMAND

In April 2014, the Veteran stated that his bilateral hearing loss was due to his military occupational specialty (MOS).  In October 2014, the Veteran stated that his bilateral hearing loss was due to his exposure to constant noise in service.  In January 2018, the Veteran asserted that his exposure to loud artillery fire caused acoustic trauma and negatively affected his hearing.

The Veteran's Form DD-214 reveals that his MOS was field artillery basic, a MOS generally associated with acoustic trauma.  An October 2012 VA examination for hernias reflected that the Veteran reported that he worked as an assistant gunner moving and preparing cannons.

The Veteran was afforded VA audiology examinations in June 2014 and in April 2016.  Both examiners concluded that the Veteran's bilateral sensorineural hearing loss was not at least as likely as not (50 percent probability or greater) caused by or the result of military service.  Both examiners relied on there being no medical evidence during active duty that indicated any complaints of hearing loss including a normal hearing test on separation examination in September 1964, and relied on the absence of hearing complaints for decades after service.  Both examiners also found that the Veteran's current hearing loss could be due to aging. 

However, the Board notes that there are some deficiencies with the VA opinions.  It is not clear from either examination report that the examiners considered the Veteran's MOS as a field artillery basic, as well as his statement during an October 2012 VA examination that he worked as an assistant gunner moving and preparing cannons; his affirmative response to the question of ear, nose and throat trouble on entrance and separation medical history reports; and the fact that only whispered testing was done on audiological testing in January 1964 and April 1964.  The Board notes that whispered voice tests are notoriously subjective, inaccurate, and insensitive to types of hearing loss and cannot be considered as reliable evidence that hearing loss was or was not present.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  It is unclear whether these factors would result in a revision of the medical opinions outlined above. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, based on the outlined deficiencies in the most recent medical opinion, the Board finds that a supplemental VA opinion is warranted to determine the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's bilateral hearing loss from a new examiner.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral hearing loss manifested during service, that sensorineural hearing loss was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service or ACDUTRA.

The examiner should consider and discuss the following:

i. the Veteran's Form DD-214, which reveals that his MOS was field artillery basic, a MOS generally associated with acoustic trauma;

ii. the October 2012 VA examination for hernias, which reflected that the Veteran reported that he worked as an assistant gunner moving and preparing cannons;

iii. the Veteran's October 2014 statement that he was exposed to constant noise in service;

iv. the Veteran's January 2018 statement that he was exposed to loud artillery fire;

v. the Veteran's enlistment and separation medical history reports in which the Veteran responded affirmatively to the question of the ear, nose or throat trouble;

vi. the significance, if any, that only whispered voice testing was conducted in January 1964 and in April 1964.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his exposure to loud noises and artillery fire to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


